Hezekiah Vsher senr plantiff against the Goods or Estate of John Gard deceased now in the hands of Bernard Trott & Wm Taylor Excecutors to the said Estate Defend*3 in an Action of Debt of eigh-teene pounds seauen shillings & nine pence or thereabouts in money Due by booke with interest & other due Damages according to Attachm* Dated the first Day of December 1671 . . . the Jurie . . . found for the plantiff Eighteene pounds thirteene shillings & nine pence in money & costs of Court which was thirty fiue shillings & eight pence.